Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, line 6 through page 8, line 8, filed 21 January 2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Cho (US 7,479,040) in view of DE102011003964 (hereafter DE ‘964) has been withdrawn; and, the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Cho (US 7,479,040) in view of DE102011003964 (hereafter DE ‘964) as applied to claims 1 and 4 above, and further in view of WO 2018021084 (hereafter WO ‘084) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 21 January 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Cho (US 7,479,040) in view of DE102011003964 (hereafter DE ‘964) has been withdrawn in view of Applicants’ Amendment. 
4.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Cho (US 7,479,040) in view of DE102011003964 (hereafter DE ‘964) as applied to claims 1 and 4 above, and further in view of WO 2018021084 (hereafter WO ‘084) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
5.	Claims 1-12 are allowable over the prior art references of record.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “electrically conductive contact sockets…taper inward on their inner sides and into which poles of the storage cells are insertable so as to make electrical contact…the inner sides of the of the electrically conductive contact sockets are configured to make electrical contact with outer sides of the poles”, which is neither taught nor suggested in the prior art references of record as a whole, either alone or in combination.
	Claims 2-12 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729